Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 1 of 33 PageID #: 572




                                     001001
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 2 of 33 PageID #: 573




                                     001002
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 3 of 33 PageID #: 574




                                     001003
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 4 of 33 PageID #: 575




                                     001004
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 5 of 33 PageID #: 576




                                     001005
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 6 of 33 PageID #: 577




                                     001006
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 7 of 33 PageID #: 578




                                     001007
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 8 of 33 PageID #: 579




                                     001008
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 9 of 33 PageID #: 580




                                     001009
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 10 of 33 PageID #: 581




                                      001010
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 11 of 33 PageID #: 582




                                      001011
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 12 of 33 PageID #: 583




                                      001012
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 13 of 33 PageID #: 584




                                      001013
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 14 of 33 PageID #: 585




                                      001014
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 15 of 33 PageID #: 586




                                      001015
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 16 of 33 PageID #: 587




                                      001016
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 17 of 33 PageID #: 588




                                      001017
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 18 of 33 PageID #: 589




                                      001018
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 19 of 33 PageID #: 590




                                      001019
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 20 of 33 PageID #: 591




                                      001020
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 21 of 33 PageID #: 592




                                      001021
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 22 of 33 PageID #: 593




                                      001022
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 23 of 33 PageID #: 594




                                      001023
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 24 of 33 PageID #: 595




                                      001024
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 25 of 33 PageID #: 596




                                      001025
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 26 of 33 PageID #: 597




                                      001026
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 27 of 33 PageID #: 598




                                      001027
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 28 of 33 PageID #: 599




                                      001028
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 29 of 33 PageID #: 600




                                      001029
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 30 of 33 PageID #: 601




                                      001030
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 31 of 33 PageID #: 602




                                      001031
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 32 of 33 PageID #: 603




                                      001032
Case 4:20-cr-00142-SDJ-KPJ Document 54-1 Filed 07/28/20 Page 33 of 33 PageID #: 604




                                      001033
